Case 1:20-cv-00850-RDB Document1 Filed 03/31/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

CATHERINE PROPLESCH *
908 Harmony Avenue
Arnold, MD 21012 *
Plaintiff *
VS. *
No.
UNITED OF OMAHA LIFE INSURANCE COMPANY *
3300 Mutual of Omaha Plaza
Omaha, NE 68175 *
Serve: *
Alfred Redmer, Jr.
Insurance Commissioner for the State of Maryland *
200 St. Paul Place
Suite 2700 *
Baltimore, MD 21202
*
Defendant
* * * * * * co * Es * * * *
COMPLAINT

Now comes the Plaintiff, Catherine Proplesch, by and through her attorney, Keith R.
Siskind, Esquire and the Law Offices of Steinhardt, Siskind and Lieberman, LLC, and files this
Complaint against the Defendant, and in furtherance thereof states as follows:

Jurisdiction
1. That this Court has jurisdiction over the parties of this cause of action pursuant to
Title 28 USC, §1332 and 29 USC, § 1132 (e).

2. That the ERISA statute provides, at 29 USC, § 1133, a mechanism for administrative

or internal appeal of benefit denials.

3. That this Court has jurisdiction of the subject matter as the long term disability plan

issued by the Defendant to the Boeing Intelligence and Analytics with an effective

1
Case 1:20-cv-00850-RDB Document1 Filed 03/31/20 Page 2 of 6

date of January 1, 2017, is a qualified Employee Welfare Benefit Plan regulated by
the Employment Retirement Security Act of 1974, 29 USC, § 1001, et seg. (The
Plan).

Venue

. That venue of this action lies in the United States District Court for the District of
Maryland under 29 USC, § 1132(e)(2), 28 USC, § 1391, in that the Plaintiff resides in
the State of Maryland, is employed in the State of Maryland, and the cause of action
arose in the State of Maryland.

The Parties

. That the Plaintiff, Catherine Proplesch, is an individual, a citizen of the State of
Maryland, residing at 908 Harmony Avenue, Arnold, MD 21012.

. That the Defendant, United of Omaha Life Insurance Company, entered into a
contract of insurance with Boeing Intelligence and Analytics to provide long term
disability benefits to its employees.

Statement of Facts

. That the Plaintiff was employed as a Software Engineer for Boeing Intelligence and
Analytics where she was hired on August 20, 2012.

. That the Plaintiff's last day of work was July 19, 2018. The Plaintiff ceased working
at that time to undergo a third surgical procedure on her lumbar spine due to spinal
stenosis. The Plaintiff's diagnoses include but are not limited to lumbar degenerative
disk disease, post laminectomy syndrome, chronic pain and failed back syndrome
with chronic L5 radiculopathy with foct drop. The Plaintiff is unable to work in any

capacity due to her pain and functional limitations.

2
Case 1:20-cv-00850-RDB Document1 Filed 03/31/20 Page 3 of 6

9. That the Plaintiff was approved for short term disability benefits and transitioned to
long term disability benefits as of October 26, 2018.
10. That in a letter dated September 16, 2019 the Defendant denied long term disability
benefits to the Plaintiff beyond September 9, 2019. See Exhibit 1.
11. That the Plaintiff, on her own behalf, filed an administrative appeal on November 1,
2019. See Exhibit 2.
12. That on February 11, 2020 the Defendant upheld its original decision to deny long
term disability benefits beyond September 9, 2019. See Exhibit 3.
13. That the aforesaid decision represented a final decision exhausting the Plaintiff's
administrative remedies.
14. That at issue in this case is the policy language of the Defendant’s plan. Pursuant to
the plan the definition of disability is as follows:
Disability and Disabled mean that because of an Injury or Sickness, a significant
change in Your mental or physical functional capacity has occurred in which:
a) during the Elimination Period, You are prevented from performing
at least one of the Material Duties of Your Regular Occupation on
a part-time or full-time basis; and
b) after the Elimination Period, You are:
I. prevented from performing at least one of the Material Duties of
Your Regular Occupation on a part-time or full-time basis; and
2. unable to generate Current Earnings which exceed 99% of Your

Basic Monthly Earnings due to that same Injury or Sickness.

After a Monthly Benefit has been paid for 2 years, Disability and Disabled mean
You are unable to perform all of the Material Duties of any Gainjul Occupation.

Disability is determined relative io Your ability or inability to work. It is not
determined by the availability of a suitable position with the Policyholder.

Further, pursuant to the plan the term regular occupation is defined as follows:

Regular Occupation means the occupation You are routinely performing when
Your Disability begins. Your regular occupation is not limited to Your specific

3
Case 1:20-cv-00850-RDB Document1 Filed 03/31/20 Page 4 of 6

15.

16.

17.

18.

position held with the Policyholder, but will instead be considered to be a similar
position or activity based on job descriptions included in the most current edition
of the U.S. Department of Labor Dictionary of Occupational Titles (DOT). We
have the right to substitute or replace the DOT with another service or other
information that We determine to be of comparable purpose, with or without
notice. To determine Your regular occupation, We will look at Your occupation
as it is normally performed in the national economy, instead of how work tasks
are performed for a specific employer, al a specific location, or in a specific area
or region.
That since benefits were denied during the own occupation period then at issue is
whether or not the Plaintiff is “prevented from performing at least one of the material
duties of your regular occupation on a part time or full time basis...”
Count I
The Plaintiff reasserts and incorporates each and every fact and allegation as set forth
in paragraphs 1-15 as fully and completely as if set forth herein.
That pursuant to 29 U.S.C. §1132(a)(1) “a civil action may be brought... by a
participant or a beneficiary... B. to recover benefits due to him under the terms of his
plan, to enforce his rights under the terms of the plan, or to clarify his rights to future
benefits under the terms of the plan.”
That the Plaintiff contends that she is disabled and unable to perform at least one of
the material duties of her regular occupation on a part time or full time basis. In
particular, Plaintiff continues to experience severe pain in her lumbar spine, right leg
and hip. The Plaintiff has difficulty walking and standing and uses a cane for
assistance. The Plaintiff has fallen multiple times and is a fall risk. There is evidence
from an MRI of February 14, 2019 revealing post surgical changes to the lumbar
spine. There is also medical evidence revealing worsening pain with decreased

movement of the right leg. Due to her pain the Plaintiff has difficulty sitting and ts on

4
Case 1:20-cv-00850-RDB Document1 Filed 03/31/20 Page 5 of 6

20.

21.

22.

23.

multiple medications.

. That the Plaintiff contends that the Defendant did not conduct a full and fair review

and that the decision to deny long term disability benefits was unreasonable and not
supported by substantial evidence.

That the Plaintiff contends that the Administrative Record contains substantial
evidence to document the Plaintiff's disability and that the Defendant has ignored
reliable evidence submitted by the Plaintiff. The medical and other evidence
submitted on behalf of the Plaintiff demonstrates that the Plaintiff is precluded from
performing at least one of the material duties of her regular occupation on a part time
or full time basis. The Plaintiff further contends that she has submitted satisfactory
proof of her disability and any restrictions and limitations preventing Plaintiff from
performing her regular occupation as required by the plan.

That the Plaintiff contends that the Defendant’s decision to deny benefits was
arbitrary, illegal, capricious, unreasonable, discriminatory, and not made in good
faith.

That as a direct and proximate result of the aforesaid actions the Defendant is in
breach of its agreement to provide long term disability benefits under the plan.

That pursuant to the plan Plaintiff is eligible for 60% of her pre-disability earnings in
representing a monthly benefit of $ 8,759.50, subject to an offset for Social Security
Disability benefits. The Plaintiff has applied for Social Security Disability benefits

and her claim is pending.
Case 1:20-cv-00850-RDB Document1 Filed 03/31/20 Page 6 of 6

24, That benefits are currently due from September 9, 2019 through April 9, 2020, a
period of 7 months in the amount of $ 61,317.13. Benefits continue at the rate of
$ 8,759.59 per month through the maximum duration of the plan which is age 67.
25. That as a direct and proximate result of the Defendant’s actions the Plaintiff has been
caused to incur attorney’s fees and costs in an amount not now known to the Plaintiff.
WHEREFORE, the Plaintiff prays for the following relief:
a. That this Court order the Defendant to pay the Plaintiff all long term
disability benefits due to the Plaintiff pursuant the plan, said benefits
beginning September 9, 2019;
b. Granting the Plaintiff a monetary judgment against the Defendant for all
amounts due and owing, including prejudgment interest;
c. That the Court award Plaintiff her attomey’s fees pursuant to 29 U.S.C.
§ 1132 including pre-judgment interest;
d. For any and ali other relief to which the Plaintiff may be entitled or the

nature of this cause of action may require.

és! Keith R. Siskind, Esquire

Keith R. Siskind, Esquire

Steinhardt, Siskind and Associates, LLC
808 Landmark Drive, Suite 227

Glen Burnie, MD 21061

410-766-7630

Attorney for Plaintiff

Trial Bar # 04415
